FILED
                                                                                       MAY 2 7 2011
                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA                      Clerk. u.s. Dlsfl'lct & B
                                                                             COIIrta for the 01 t11 ankruptcy
                                                                                            S ct of ColumbIa


MALIKA NENEH KAMARA,                           )
                                               )
                       Petitioner,             )
                                               )
               v.                              )      Civil Action No.      11 :'~HR
                                               )
JOE KEFFER,                                    )
                                               )
                       Respondent.             )


                                     MEMORANDUM OPINION

       Petitioner states that she was sentenced on November 19, 2009, in the Superior Court of

the District of Columbia to an aggregate sentence of96 months' incarceration followed by a term

of supervised release. Pet. at 2. She challenges her conviction on the ground that her defense

counsel "was not only ineffective, but unethical and potentially illegal, as well," resulting in the

imposition of "a sentence that is unreasonable and greater than necessary." Jd., Attach. at 9. 1

She asks this Court to vacate her sentence. Jd.

       Although habeas relief in federal court is available to a District of Columbia Code

offender who "is in custody in violation of the Constitution ... of the United States," 28 U.S .C.

§ 2241 (c)(3), his habeas petition "shall not be entertained by ... any Federal ... court ifit

appears that the [petitioner] has failed to make a motion for relief under [D.C. Code § 23-110] or

that the Superior Court has denied him relief, unless it also appears that the remedy by motion is



                 The petitioner prepared her petition on a seven-page preprinted form, and attached
to it is a nine-page typewritten statement. Although the petitioner styles her pleading as a
Complaint Pursuant to 28 U.S.C. § 2255, she is a District of Columbia Code offender who must
seek post-conviction relief under D.C. Code § 23-110. Her Motion to File 28 USC § 2255 Out of
Time will be denied.
inadequate or ineffective to test the legality of his detention." D.C. Code § 23-11 O(g); Byrd v.

Henderson, 119 F.3d 34, 36-37 (D.C. Cir. 1997) (finding that "a District of Columbia prisoner

has no recourse to a federal judicial forum unless the local remedy is inadequate or ineffective to

test the legality of his detention"). "Section 23-110 has been found to be adequate and effective

because it is coextensive with habeas corpus." Saleh v. Braxton, 788 F. Supp. 1232 (D.D.C.

1992).

         The petitioner has not filed a prior petition or motion with respect to her sentence. See

Pet. at 3. She cannot avail herself of this federal forum absent a showing that the local remedy is

"inadequate or ineffective to test the legality of [her] detention." Byrd v. Henderson, 119 F .3d

34,36-37 (D.C. Cir. 1997) (quoting D.C. Code § 23-11O(g)) (internal quotation marks omitted);

Garris v. Lindsay, 794 F.2d 722, 726 (D.C. Cir.), cert. denied, 479 U.S. 993 (1986).

Accordingly, the Court will deny the petition and dismiss this action. An Order is issued

separately.




                                                       United States District ~